— Appeal from an order of *1133the Supreme Court, Monroe County (Thomas A. Stander, J.), entered April 3, 2007 in a personal injury action. The order granted defendant’s motion for summary judgment dismissing the complaint.
Now, upon the stipulation discontinuing action signed by the attorneys for the parties on September 11, 2008 and filed in the Monroe County Clerk’s Office on October 8, 2008,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Smith, J.E, Lunn, Fahey and Peradotto, JJ.